         Case 2:19-mj-08237-JPO Document 3 Filed 11/14/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                 Plaintiff,            )            Case No. 19-mj-08237-JPO
                                       )
      v.                               )
                                       )
HUGO A. VILLANUEVA-MORALES,            )
                                       )
                 Defendant.            )
______________________________________ )

                                         ORDER

      On motion of counsel for the Government, good cause appearing therefore,

      IT IS ORDERED that the above case, in which the Complaint was filed October 8,

2019, be unsealed.

Dated this 14th day of November, 2019.




                                         s/ James P. O’Hara
                                         HONORABLE JAMES P. O’HARA
                                         UNITED STATES MAGISTRATE JUDGE
